Case: 17-60177      Document: 00515142455         Page: 1    Date Filed: 10/02/2019




                          REVISED October 2, 2019

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-60177                                FILED
                                  Summary Calendar                        October 1, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
SHERMAN OBY,

                                                 Plaintiff-Appellant

v.

OFFICER COREY SANDER,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:14-CV-45


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Sherman Oby, Mississippi prisoner #45397, appeals the damages
awarded by the district court following the entry of a default judgment against
Officer Corey Sanders in this 42 U.S.C. § 1983 proceeding. After Oby testified
at a hearing, the district court awarded him $100 in nominal damages, but it
declined to award either compensatory or punitive damages.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60177     Document: 00515142455     Page: 2   Date Filed: 10/02/2019


                                  No. 17-60177

      Oby first argues that the district court erred in declining to award
compensatory damages.      He argues that, if he failed to provide sufficient
evidence for such damages, he should have been allowed to supplement or
amend his complaint.      However, the record establishes that Oby received
multiple opportunities to set forth his claims and evidence in the district court.
Next, Oby correctly argues that compensatory damages may be awarded for
more than out-of-pocket expenses, including for impairment of reputation,
humiliation, or mental anguish.       See, e.g., Memphis Cmty. Sch. Dist. v.
Stachura, 477 U.S. 299, 307 (1986). However, Oby did not assert a claim for
damages on these grounds in the district court.
      The primary issue Oby raises is the district court’s conclusion that
punitive damages were not warranted. “Punitive damages may be awarded in
§ 1983 cases ‘when the defendant’s conduct is shown to be motivated by evil
motive or intent, or when it involves reckless or callous indifference to the
federally protected rights of others.’” Heaney v. Roberts, 846 F.3d 795, 803 (5th
Cir. 2017) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). We review a district
court’s determination on punitive damages deferentially; reversal of the
district court’s decision is not required even where a party has made a showing
justifying punitive damages. Heaney, 846 F.3d at 803. Even if the district
court’s conclusion that Officer Sanders used unconstitutionally excessive force
equates to a threshold finding of evil intent or callous indifference, see Smith,
461 U.S. at 53-54 & n.17, the court did not abuse its discretion by ultimately
concluding that punitive damages were unwarranted in this case, see Heaney,
846 F.3d at 803.
      AFFIRMED.




                                        2